DETAILED ACTION
This Office action is in response to the Amendment/remarks filed on 06 June 2022.  Claims 1-32 are pending in the application.  Claims 19-30 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al., US PG pub. 20190051656 A1, newly cited; in view of Kim et al., US PG pub. 20190333923 A1, of record.
With respect to claim 1, Carlson discloses stacks comprising alternating dielectric materials (122, fig. 1A) and conductive materials (115, fig. 1A) in a cell region (as shown in figure 1A memory cell area) of the electronic structure; a pillar high-k dielectric material (110, fig. 1A;¶0029) adjacent to the stacks and in a pillar region of the electronic structure; a charge blocking material (109, fig. 1A), a nitride material (105, fig. 1A), a tunnel dielectric material (107, fig. 1A), and a channel material (103, fig. 1A) adjacent to the pillar high-k dielectric material (110, fig. 1A;¶0029) in the pillar region of the electronic structure; Carlson discloses titanium nitride region (115-1, fig. 1A) surrounding the conductive materials (115, fig. 1A) in the cell region (as shown in figure 1A memory cell area) of the electronic structure and adjoining a portion of the pillar high-k dielectric material (110, fig. 1A;¶0029). However, Carlson does not disclose a cell high-k dielectric material surrounding the conductive materials in the cell region of the electronic structure and adjoining a portion of the pillar of high-k dielectric material.
Kim is related to three dimensional semiconductor memory device. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure and adjoining a portion of the pillar of high-k dielectric material (VP1, fig. 4C and 5A;¶0129 ”vertical insulating patterns VP1 and VP2 may be formed of or include at least one of, for example, silicon oxide, silicon nitride, or high-k dielectric materials”).  
Therefore, it would have been obvious to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer, since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 2, Carlson discloses wherein the pillar high-k dielectric material (110, fig. 1A;¶0029) and the titanium nitride region (115-1, fig. 1A) separate the stacks from the channel material (103, fig. 1A). However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 3, Carlson discloses wherein a total thickness of the pillar high-k dielectric material (110, fig. 1A;¶0029) and the titanium nitride region (115-1, fig. 1A) is from about 2 nm to about 20 nm. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 4, Carlson discloses wherein the adjoining pillar high-k dielectric material (110, fig. 1A;¶0029) and the titanium nitride region (115-1, fig. 1A) are proximal to the conductive materials (115, fig. 1A) of the stacks. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 5, Carlson discloses wherein the pillar high-k dielectric material (110, fig. 1A;¶0029) is proximal to the dielectric materials (122, fig. 1A) of the stacks and to the conductive materials (115, fig. 1A) of the stacks.
With respect to claim 6, Carlson discloses wherein the titanium nitride region (115-1, fig. 1A) is not proximal to vertical surfaces of the dielectric materials (122, fig. 1A) of the stacks. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 8, Carlson discloses wherein a length of the pillar high-k dielectric material (110, fig. 1A;¶0029) is substantially coextensive with a length of the stacks.
With respect to claim 9, Carlson discloses wherein the pillar high-k dielectric material (110, fig. 1A;¶0029) and the titanium nitride region (115-1, fig. 1A) comprise materials of different chemical compositions. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 10, Carlson discloses wherein the pillar high-k dielectric material (110, fig. 1A;¶0029) and the titanium nitride region (115-1, fig. 1A) comprise the same chemical composition. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 11, Carlson discloses wherein surfaces of the titanium nitride region (115-1, fig. 1A) are substantially planar. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 12, Carlson discloses wherein a portion of the titanium nitride region (115-1, fig. 1A) adjoining the pillar high-k dielectric material (110, fig. 1A;¶0029) protrudes above an upper horizontal surface of the conductive materials (115, fig. 1A) of the stacks and protrudes below a lower horizontal surface of the conductive materials (115, fig. 1A) of the stacks. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 13, Carlson discloses wherein a portion of the titanium nitride region (115-1, fig. 1A) adjoining the pillar high-k dielectric material (110, fig. 1A;¶0029) protrudes above an upper horizontal surface of the titanium nitride region (115-1, fig. 1A) and protrudes below a lower horizontal surface of the titanium nitride region (115-1, fig. 1A). However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 14, Carlson discloses wherein a portion of the conductive materials (115, fig. 1A) of the stacks proximal to the pillar region protrudes above an upper horizontal surface of the conductive materials (115, fig. 1A) of the stacks and protrudes below a lower horizontal surface of the conductive materials (115, fig. 1A) of the stacks.
With respect to claim 15, Carlson discloses wherein the conductive materials (115, fig. 1A) of the stacks comprise a substantially rectangular cross-sectional shape (as shown in figure 1A conductive material 115 is substantially rectangular).
With respect to claim 16, Carlson discloses wherein the conductive materials (115, fig. 1A) of the stacks comprise a rectangular cross-sectional shape proximal to the pillar region. Carlson did not discloses the stacks shape comprises rounded cross-sectional shape. However, it would have been an obvious matter of design choice to have the conductive material in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 17, Carlson discloses wherein the conductive materials (115, fig. 1A) of the stacks and the titanium nitride region (115-1, fig. 1A) comprise a rounded cross-sectional shape proximal to the pillar region. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
With respect to claim 18, Carlson discloses wherein the conductive materials (115, fig. 1A) of the stacks exhibit a greater width proximal to the pillar high-k dielectric material (110, fig. 1A;¶0029) than distal to the pillar high-k dielectric material (110, fig. 1A;¶0029).
With respect to claim 31, Carlson discloses an array of memory cells, the memory cells comprising: stacks of alternating dielectric materials (122, fig. 1A) and conductive materials (115, fig. 1A) in a cell region (as shown in figure 1A memory cell area) of the electronic device; a pillar high-k dielectric material (110, fig. 1A;¶0029) adjacent to the stacks and in a pillar region of the electronic device; an interlayer poly-dielectric structure and a channel material (103, fig. 1A) adjacent to the pillar high-k dielectric material (110, fig. 1A;¶0029); and a titanium nitride region (115-1, fig. 1A) surrounding the conductive materials (115, fig. 1A) in the cell region (as shown in figure 1A memory cell area), and a portion of the titanium nitride region (115-1, fig. 1A) adjoining a portion of the pillar high-k dielectric material (110, fig. 1A;¶0029); and access lines and bit lines electrically coupled to the memory cells. However Carlson did not discloses the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region  of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al., US PG pub. 20190051656 A1, newly cited; in view of Kim et al., US PG pub. 20190333923 A1, of record; Jang et al., US PG pub. 20130270625 A1.
With respect to claim 7, Carlson discloses as applied to claim above however Carlson did not discloses an etch stop material between the dielectric materials (122, fig. 1A) of the stacks and the pillar high-k dielectric material (110, fig. 1A;¶0029).
Jang discloses an etch stop material (CP, fig. 3) between dielectric material (112, fig. 3) of the stacks and the pill high-k dielectric material (HDL, fig. 3). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a etch stop between the dielectric material of the stack and the pill high-k dielectric material since the layer of etch stop form therein can prevent over etching during forming of the trench in the stack layer and prevent damaging the stack dielectric material.

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al., US PG pub. 20190051656 A1, newly cited; in view of Kim et al., US PG pub. 20190333923 A1, of record; further in view of Alsmeier et al., US Patent 8349681 B2, of record.
With respect to claim 32, Carlson discloses in figure 12 a processor (¶0149) operably coupled to an input device (1262, fig. 12) and an output device (¶0151); and an electronic device operably coupled to the processor, the electronic device comprising memory cells, one or more of the memory cells (¶0148-¶0152) comprising: stacks of alternating dielectric materials (122, fig. 1A) and conductive materials (115, fig. 1A) in a cell region (as shown in figure 1A memory cell area) of the electronic device; a pillar high-k dielectric material (110, fig. 1A;¶0029), and a channel material (103, fig. 1A) adjacent to the stacks and in a pillar region of the electronic device; and a titanium nitride region (115-1, fig. 1A) in the cell region (as shown in figure 1A memory cell area) and a portion of the titanium nitride region (115-1, fig. 1A) adjoining a portion of the pillar high-k dielectric material (110, fig. 1A;¶0029). However Carlson did not discloses an interlayer poly-dielectric structure, wherein the titanium nitride region including a cell high-k dielectric material surrounding the conductive materials. Kim discloses a cell high-k dielectric material (HP, fig. 5A;¶0139) surrounding the conductive materials (EL, fig. 4C) in the cell region of the electronic structure. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include high-k dielectric material around the conductive gate layer since high-k dielectric can prevent any current leakage providing extra protection around the Carlson’s conductive gate layer 115.
Kim discloses an interlayer dielectric structure (15, fig. 5A) which protect the memory cell structure. However both Carlson and Kim did not discloses the interlayer dielectric structure is a interlayer poly-dielectric structure. 
Alsmeier discloses interlayer poly-dielectric structure can be use in a memory device (column 10, lines 32-35). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the material such as poly-dielectric since polymer dielectric easier processing, flexibility, able to tailor made for specific uses and better resistance to chemical damage.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 31-32 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822